Citation Nr: 1630589	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  10-40 161	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a post-total hysterectomy variously diagnosed gynecological disability, to include cervical dysplasia, endometriosis, and fallopian tube involvement.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a disability or disabilities manifested by nerve damage of the right arm and left side of the face, to include as due to exposure to chemicals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from May 1980 to June 1984.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Muskogee, Oklahoma RO [The Veteran's record is now in the jurisdiction of the Phoenix RO.].  At her request the Veteran was scheduled for a February 2016 videoconference hearing before the Board.  She failed to appear, and her hearing request is deemed withdrawn.

The rating decision on appeal separately adjudicated, and denied service connection for hysterectomy and for cervical dysplasia.  The Veteran has since raised claims of service connection for ovaries (which were presumably removed in the course of the reported total hysterectomy) and fallopian tubes (see June 2016 statement).  Given the Veteran's contentions and her medical history [which is less than fully documented in the current record] the Board finds it more appropriate to consider the March 2009 claim (submitted by the Veteran's representative on her behalf and listing cervical dysplasia and hysterectomy as the gynecological disabilities for which service connection is sought) as encompassing all gynecological disability shown, to specifically include those noted by the Veteran.  

The issue of service connection for a variously diagnosed gynecological disability is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has, or during the pendency of the instant claim has had, a hearing loss disability in either ear.

2.  A nerve damage disability of the right arm or of the left side of the face was not manifested in service, and the preponderance of the evidence is against a finding that the Veteran currently has any such disability.  .  
CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  Service connection for a disability manifested by nerve damage of the right arm or the left side of the face is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by an April 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in July 2010, August 2011, and October 2013.  As will be discussed in greater detail below, the Board finds the examination and opinion reports to be adequate for rating purposes as they included a review of the Veteran's medical history and examinations that included all necessary findings, and addressed all medical questions raised.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any evidence that remains outstanding and is available.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Hearing loss

Because sensorineural hearing loss (SNHL) is an organic disease of the nervous system, it may be service connected on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (a)) if it was manifested to a compensable degree within a year following the veteran's discharge from active duty.  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by audiometry during a claimant's period of active military service in order for service connection for such disability to be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a hearing disability must show, as required in any claim of service connection, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  

The Veteran contends that she is entitled to service connection for a bilateral hearing loss that was incurred in service; she asserts that her hearing acuity was damaged by her service as a mineman, which exposed her to noise trauma without the benefit of hearing protection.   It is not in dispute that during service she was exposed to hazardous levels of noise.  
The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis of hearing loss.  On June 1984 service separation examination, her hearing was within normal limits (puretone thresholds at all relevant frequencies were between 0 and 15 decibels).

On April 2009 VA treatment, the Veteran's hearing was within normal limits (audiometric findings between 10 and 20 decibels at all frequencies from 500 to 4000 Hertz), and speech discrimination was 96 percent in each ear.

On July 2010 VA examination, the Veteran reported having left ear hearing loss since the late 1980s, with gradual onset of symptoms over the years and no isolated precipitating event.  She reported trouble hearing that was worse in the left ear than the right.  It was noted that her exposure to noise in service included from serving as a mineman and firing weapons; she had not participated in a hearing conservation program.  Following service, she had worked as a medical assistant and a case worker at a homeless shelter.  She reported use of power tools with hearing protection.  She reported a history of ear trauma/pain from compression chamber training in late summer of 1980.  

Audiometry revealed that puretone thresholds, in decibels, were: 

HERTZ
500
1000
2000
3000
4000
Right 
20
20
20
30
10
Left
20
20
15
20
20

Speech audiometry revealed speech recognition ability of 96 percent in each ear.  The examiner stated that there was no diagnosis of hearing loss because such disability was not shown.  

The threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not the Veteran actually has the disability for which service connection is sought, i.e., a hearing loss disability of either (or both) ear(s).  In the absence of proof of a present hearing loss disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As hearing loss disability is defined by regulation (38 C.F.R. § 3.385, outlined above).  To satisfy the threshold requirement the Veteran must show that during the pendency of the instant claim/appeal she was found (by audiometry in accordance with 38 C.F.R. § 4.85) to have a hearing loss that meets the regulatory definition..

No audiometry of record shows that during the pendency of the instant claim the Veteran was found to have a puretone threshold of 40 decibels or greater in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz; or puretone thresholds of 26 decibels or greater for at least three of those frequencies; or a speech recognition score in either ear of less than 94 percent (using the Maryland CNC Test).  

Although the Veteran is competent to describe her perception of increased difficulty hearing, she cannot establish by her own opinion that she has a hearing loss disability, as under 38 C.F.R. § 3.385 that must be shown by specified testing by a state-licensed audiologist.  The Veteran was afforded a VA examination in July 2010 in connection with the instant claim, and the audiometry conducted did not reveal a hearing loss disability in accordance with § 3.385, and the VA audiology did not find that she does.  She has not presented an y competent evidence to the contrary.  Therefore, the preponderance of the evidence is against a finding that she has a hearing loss disability.  

The preponderance of the evidence is against a finding that the Veteran now has (or during the pendency of this claim has had) a hearing loss disability of either ear.  Accordingly, service connection for bilateral hearing loss is not warranted.

Nerve damage of the right arm and face

The Veteran contends that she has nerve damage of the right arm and left face due to exposure to various chemicals in service, including PCBs, chlorinated agents, degreasers and other cleaning solvents, tolulene, carbon tetrachloride, and many others.  She has stated that for years she has had left facial numbness that extends from her eye down to her throat and neck and inhibits swallowing at times.  She reported experiencing nerve damage in her back, neck, arms, and all the way down both legs to her feet.  She contends that she has a current disability manifested by nerve damage to the right arm and/or left side of the face; she alternately contends that such disability is related to her service connected back and neck disabilities.  [She has established service connection for lumbar intervertebral disc syndrome with degenerative arthritis, bilateral lower extremity sciatica, a cervical spine disability, a neck scar, and cervical radiculopathy of the left upper extremity.]

The Veteran's STRs do not show any complaints, findings, treatment, or diagnosis pertaining to right upper extremity nerve damage or left facial nerve damage.  On June 1984 service separation examination, her face, upper extremities and neurological system were normal on clinical evaluation.

March 2007 surgical records include diagnoses of cervical instability, C4-C5, C5-C6; cervical herniated nucleus pulposus, C4-C5, C5-C6; cervical spinal stenosis; and upper extremity radiculopathy and weakness.  The Veteran reported severe neck pain and arm pain and tingling in both upper extremities.  She underwent cervical fusion and did well on follow-up treatment.

On August 2011 VA examination of the cervical spine, the Veteran reported symptoms associated with a cervical spine disability including paresthesias and numbness.  She reported neck pain that traveled to the arms and hands and neuropathy; that during flare-ups, she experienced functional impairment with more weakness on the left side with the hand and arm drawing up; that a failed cervical surgery in 2007; and that she had neuropathy of the hands and arms especially on the left side.  On neurological examination, sensory deficits and motor weakness were found in the left upper extremity, but none in the right upper extremity.  The diagnosis was cervical intervertebral disc syndrome with degenerative arthritis changes and the most likely peripheral nerve involved was the stocking which affects the left side of the body.  There was no diagnosis of right side nerve involvement.

As was noted above, the threshold legal requirement in a claim of service connection is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., a diagnosed disability of the right arm and/or left side of the face.  See 38 U.S.C.A. § 1131.  The record does not include any such evidence.  Treatment records associated with the record do not show any diagnosis or treatment for any disability of the right arm or the left side of the face, and the 2011 VA examiner did not find objective evidence of a right arm disability or right sided nerve involvement on examination.  Notably, the Veteran has not identified any physician who has assigned her a diagnosis of a neurological disability of the right arm and/or the left side of the face, or provided her treatment for such disability.  Accordingly, she has not presented a valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for nerve damage of the right arm and/or left side of the face; accordingly, the appeal seeking service connection for such disability must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a disability or disabilities manifested by nerve damage of the right arm and/or the left side of the face is denied.


REMAND

Regarding the claim of service connection for a variously diagnosed gynecological disability, the Board finds that further development of the evidence is required to comply with VA's duty to assist the Veteran.  See 38 C.F.R. § 3.159.  

The record shows that on the Veteran's examination for entrance on active duty no gynecological/reproductive system abnormalities were noted; that about 5 months after her entry on active duty a pap smear resulted in a finding of cervical dysplasia; and that a 1982 treatment record notes a history consistent with a diagnosis of endometriosis.  

Furthermore, the record shows that apparently in 1993 or 1994 the Veteran underwent a total hysterectomy (based on her history performed due to endometriosis, heavy bleeding, and fibroids).  Medical records pertaining to the Veteran's hysterectomy (and of preceding postservice ob-gyn evaluations and treatment) are not associated with the record, and have not been sought.  As they are necessary for a complete picture of the disability at issue, they must be sought.  

In addition, the Veteran's October 2013 VA examination produced opinions based on an incomplete record; in fact, it was specifically noted by the examiner that the surgical and pathology reports relating to the hysterectomy were not available for review.  Another examination with the provider benefitting from a review of a more complete record that addresses all medical questions raised is necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all providers of private evaluations and/or treatment she received for gynecological/reproductive system complaints since her discharge from service, and to provide authorizations for VA to secure the complete clinical records of all such evaluations and treatment from each provider.  The AOJ should secure for association with the record the complete clinical records outstanding from all providers identified (to specifically include complete records of her evaluations and treatment pertaining to and preceding her 1993/1994 total hysterectomy).  The AOJ should also secure for the record any outstanding records of VA evaluations and/or treatment the Veteran has received.  If any such records are unavailable (because they have been destroyed or irretrievably lost), it should be so noted for the record, with explanation.   

2.  Thereafter, the AOJ should arrange for a gynecological examination of the Veteran to ascertain the nature and likely etiology of her claimed gynecological disabilities.  The Veteran's entire record (including all evidence received pursuant to the request above) must be reviewed by the examiner in conjunction with the examination.   Based on review of the record and interview and examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Please identify (by diagnosis) each gynecological disability entity found/shown by the record during the pendency of the instant claim (specifically including discussion of the total hysterectomy, and the other disabilities (cervical dysplasia, fallopian tubes, ovaries) the Veteran claims are service-connected, as well as the notations in the record of endometriosis and PCOS.   

(b) Please identify the likely etiology for each gynecological/reproductive system disability entity found.   Specifically, is it at least as likely as not (a 50 % or better probability) that the diagnosed disability was incurred or aggravated in service.

Please include rationale with all opinions.  The explanation should include discussion of the complaints and symptoms noted in service and whether any current disability entity is related to such complaints and findings.

3.  The AOJ should then review the record, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


